Exhibit 10.2
 
 
ESCROW AGREEMENT
 
 
ESCROW AGREEMENT, dated as of April 12, 2013 (this “Agreement”), among The Bank
of New York Mellon Trust Company, N.A., as escrow agent and securities
intermediary (in such capacities, the “Escrow Agent”), The Bank of New York
Mellon Trust Company, N.A., as Trustee (in such capacity, the “Trustee”) under
the Indenture (as defined herein), Hecla Mining Company, a Delaware corporation
(the “Company”) and certain of the Company’s subsidiaries party hereto (the
“Guarantors”).
 
R E C I T A L S
 
WHEREAS, this Agreement is being entered into in connection with (i) the
Purchase Agreement (the “Purchase Agreement”) dated April 9, 2013 among the
Company, the entities listed as “Guarantors” on the signature pages thereof, and
the Initial Purchasers (as defined therein) and (ii) the Indenture (the
“Indenture”) dated as of the date hereof among the Company, the Guarantors and
the Trustee, relating to the Securities (as defined below);
 
WHEREAS, pursuant to the terms of the Indenture and the Purchase Agreement, the
Company is selling $500,000,000 aggregate principal amount of its 6.875% Senior
Notes due 2021 (the “Securities”);
 
WHEREAS, concurrently with the closing of the sale of the Securities, the
Initial Purchasers, on behalf of the Company, will deposit with the Escrow
Agent, as hereinafter provided, $500,000,000 in cash, representing the gross
proceeds from the offering of the Securities (the “Gross Proceeds”);
 
WHEREAS, the Gross Proceeds will be used either (A) upon satisfaction of the
conditions set forth in Section 3(a), by the Company, for the purposes set forth
in Section 3(a) and to pay the Discount (as defined below) required to be paid
to the Initial Purchasers under the Purchase Agreement or (B) to fund a portion
of the Special Mandatory Redemption Amount (as defined below).
 
WHEREAS, as security for its obligations under the Securities and the Indenture,
the Company hereby grants to the Trustee, for the sole and exclusive benefit of
the holders of the Securities, a first priority security interest in and lien on
the Escrow Account (as defined below) and the Collateral (as defined below);
 
WHEREAS, pursuant to Section 3.03 of the Indenture, in the event of a Special
Mandatory Redemption, the Company or the Trustee shall issue a notice of
redemption to all record holder(s) of the Securities in order to call such
Securities for redemption; and
 
WHEREAS, the parties have entered into this Agreement in order to set forth the
conditions upon which, and the manner in which, funds will be held in and
disbursed from the Escrow Account and released from the security interest and
lien described above.
 
A G R E E M E N T
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.             Defined Terms.  Capitalized terms used but not defined herein
shall have the respective meanings ascribed to them in the Indenture.  In
addition to any other defined terms used herein, the following terms shall
constitute defined terms for purposes of this Agreement and shall have the
meanings set forth below:
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions are authorized or required by law to close in New York
City.
 
“Cash Equivalents” means any investment in time deposits, demand deposits,
certificates of deposit or money market deposits maturing or redeemable by the
investor on or before the Escrow Redemption Date, entitled to U.S. Federal
deposit insurance for the full amount thereof or issued by a bank or trust
company that is organized under the laws of the United States of America or any
state thereof having capital in excess of $500.0 million, so long as such
investment is convertible into cash on not more than one Business Days’ notice.
 
“Collateral” has the meaning set forth in Section 6(a).
 
“Discount” means an amount equal to $10,000,000, to be released to Merrill
Lynch, Pierce, Fenner & Smith, in its capacity as a Representative of the
Initial Purchasers, pursuant to the terms of the Purchase Agreement.
 
“Escrow Account” means the escrow account established pursuant to Section 2.
 
“Escrowed Property” has the meaning set forth in Section 2(a)(ii).
 
“Escrow End Date” means September 1, 2013.
 
“Escrow Redemption Date” means the day (if any) that the Escrowed Property is
released in accordance with Section 3(b), which shall be the fifth (5th)
Business Day after the Escrow Termination Date.
 
“Escrow Termination Date” has the meaning set forth in Section 3(b).
 
“Escrow Termination Notice” has the meaning set forth in Section 3(b).
 
“Gross Proceeds” has the meaning set forth in the Recitals.
 
“Indemnified Person” has the meaning set forth in Section 5.
 
“Indenture” has the meaning set forth in the Recitals.
 
“Purchase Agreement” has the meaning set forth in the Recitals.
 
“Release” has the meaning set forth in Section 3(a).
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Release Date” means (a) if the Escrowed Property is uninvested and the Release
Request is received by the Escrow Agent on or prior to the Relevant Notice Time,
on the same Business Day on which such Release Request is received by the Escrow
Agent, (b) if the Escrowed Property is uninvested and the Release Request is
received by the Escrow Agent after the Relevant Notice Time, as promptly as
possible (but in no event later than 10:00 a.m. (New York City time)) on the
next succeeding Business Day following the Business Day on which such Release
Request is received by the Escrow Agent, (c) if the Escrowed Property is
invested in Treasury Securities or both Treasury Securities and Cash Equivalents
and the Release Request is received by the Escrow Agent on or prior to the
Relevant Notice Time, as promptly as possible (but in no event later than 10:00
a.m. (New York City time)) on the second succeeding Business Day following the
Business Day on which such Release Request is received by the Escrow Agent, (d)
if the Escrowed Property is invested in Treasury Securities or both Treasury
Securities and Cash Equivalents and the Release Request is received by the
Escrow Agent after the Relevant Notice Time, as promptly as possible (but in no
event later than 10:00 a.m. (New York City time)) on the third succeeding
Business Day following the Business Day on which such Release Request is
received by the Escrow Agent, (e) if the Escrowed Property is invested solely in
Cash Equivalents and the Release Request is received by the Escrow Agent on or
prior to the Relevant Notice Time, as promptly as possible (but in no event
later than 10:00 a.m. (New York City time)) on the next succeeding Business Day
following the Business Day on which such Release Request is received by the
Escrow Agent, and (f) if the Escrowed Property is invested solely in Cash
Equivalents and the Release Request is received by the Escrow Agent after the
Relevant Notice Time, as promptly as possible (but in no event later than 10:00
a.m. (New York City time)) on the second succeeding Business Day following the
Business Day on which such Release Request is received by the Escrow Agent.
 
“Release Request” means an officer’s certificate requesting release of the
Escrowed Property signed by an Officer of the Company in the form attached
hereto as Annex I, certifying as to the matters specified therein.
 
“Relevant Notice Time” means (a) if the Escrowed Property is uninvested or
invested in Treasury Securities or invested in both Treasury Securities and Cash
Equivalents, then 11:00 a.m. (New York City time) on the Business Day on which
the Release Request is given, (b) if the Escrowed Property is invested solely in
Cash Equivalents, then 10:00 a.m. (New York City time) on the Business Day on
which the Release Request is given.
 
“Representative Officer” means any officer of the Escrow Agent who has direct
responsibility for the administration of this Agreement to whom any matter
related to this Agreement is referred because of such person’s knowledge of and
familiarity with the particular subject matter.
 
“Secured Obligations” has the meaning set forth in Section 6(a).
 
“Securities” has the meaning set forth in the Recitals.
 
“Special Mandatory Redemption” means the obligation of the Company to redeem all
of the Securities for the Special Mandatory Redemption Amount, pursuant to
Section 6(b) of the Securities.
 
“Special Mandatory Redemption Amount” means 100% of the aggregate principal
amount of the Securities, plus accrued and unpaid interest on the Securities
from the date hereof to, but not including, the Escrow Redemption Date.
 
“Treasury Securities” means any of the following that may be convertible into or
redeemable for cash on not more than one Business Days’ notice: (i) debt
obligations issued or guaranteed by the government of the United States of
America or any agency thereof for which the full faith and credit of the United
States of America is pledged to secure payment in full at maturity;
(ii) repurchase agreements with respect to debt obligations referred to in
clause (i) above; and (iii) money market accounts that invest solely in debt
obligations referred to in clause (i) above and/or repurchase agreements
referred to in clause (ii) above.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
 
 
-3-

--------------------------------------------------------------------------------

 
 
2.              Escrow Account; Escrow Agent.
 
(a)            Establishment of Escrow Account.
 
(i)    Concurrently with the execution and delivery hereof, (A) the Escrow Agent
shall establish an escrow account in the name of the Trustee entitled “Escrow
Account of The Bank of New York Mellon Trust Company, N.A., as Trustee, in
respect of the Hecla Mining Company’s 6.875% Senior Notes due 2021” (the “Escrow
Account”) at its office located at 400 South Hope Street, Suite 400, Los Angeles
California 90071 and (B) the Initial Purchasers at the direction of the Company
shall deposit with the Escrow Agent the Gross Proceeds.
 
(ii)    The Escrow Agent shall accept the Gross Proceeds and shall hold such
funds and the proceeds thereof in the Escrow Account.  All amounts so deposited,
and the interest on, and dividends, distributions and other payments or proceeds
in respect of, any such deposits, less any amounts released pursuant to the
terms of this Agreement, shall constitute the “Escrowed Property.”  Upon
direction from the Company, the Escrow Agent shall invest any portion of the
Escrowed Property that is cash in Treasury Securities or Cash Equivalents as may
be selected by the Company in writing from time to time.  Until the Trustee
receives such a written direction the funds in the Escrow Account shall remain
uninvested.  With respect to any Escrowed Property received by Escrow Agent
after 10:00 a.m. (New York City time), the Escrow Agent shall not be required to
invest such funds or to effect any investment instruction until the next
Business Day.  In the event no instructions to invest are given by the Company,
funds in the Escrow Account shall remain uninvested.  In selecting any Treasury
Securities or Cash Equivalents, the Company shall determine that the proceeds
thereof at maturity, when added to the balance of the Escrowed Property without
the reinvestment thereof or sale prior to maturity, would be sufficient to
provide funds to the Escrow Agent in an amount at least equal to the Gross
Proceeds on the Escrow Redemption Date (with the understanding that the Company
shall be solely responsible for any and all differences between the amount of
Escrowed Property released in accordance with Section 3(b) and the Special
Mandatory Redemption Amount).  All such property shall be held in the Escrow
Account until disbursed in accordance with the terms hereof.  The Escrow Account
and all property held therein by the Escrow Agent shall be under the control
(within the meaning of Section 9-104 of the UCC) of the Trustee for the benefit
of the holders of the Securities.
 
(iii)   The obligation and liability of the Escrow Agent to make the payments
and transfers required by this Agreement shall be limited to the Escrowed
Property and any other moneys on deposit with it pursuant to this Agreement,
including any interest accruing thereon.  The Escrow Agent shall not be liable
for any loss resulting from any investment made pursuant to this Agreement in
compliance with the provisions hereof or any written instructions from the
Company or from the sale of any Treasury Securities or Cash Equivalents required
by the terms hereof or any shortfall in the value of the Escrowed Property that
might result therefrom.  The Escrow Agent is hereby authorized, in making or
disposing of any investment permitted by this Escrow Agreement, to deal with
itself (in its individual capacity) or with one or more of its Affiliates,
whether it or any such Affiliate is acting as agent of the Escrow Agent or for
any third person or dealing as principal for its own account.  The Company
acknowledges that the Escrow Agent is not providing investment supervision,
recommendations or advice.
 
(b)            Escrow Agent Compensation; Expense Reimbursement.
 
(i)     The Company shall pay the Escrow Agent for services to be performed by
it under this Agreement as agreed in writing by the Company and the Escrow
Agent.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(ii)   The Company shall reimburse the Escrow Agent upon request for all
reasonable and documented out-of-pocket expenses, disbursements and advances
incurred or made by the Escrow Agent in implementing any of the provisions of
this Agreement, including the reasonable and documented out-of-pocket expenses
and disbursements of its counsel.  The Escrow Agent shall be paid any such
reasonable expenses, disbursements and advancements owed to it or its counsel
directly by or on behalf of the Company and shall not disburse from the Escrow
Account any such amounts, nor shall the Escrow Agent have any interest in the
Escrow Account with respect to such amounts; provided that following receipt of
a Release Request, to the extent that any fees, expenses or costs incurred by,
or any obligations owed to, the Escrow Agent hereunder are then due and owing,
the Escrow Agent may reimburse itself therefor from the Escrowed Property and
may sell, convey or otherwise dispose of any Escrowed Property for such purpose,
prior to the disbursement to the Company of its portion of such Escrowed
Property in accordance with Section 3(a) hereof.  For the avoidance of doubt, in
no event shall the amount of any such reimbursement reduce the amount of the
Discount to be distributed to the Initial Purchasers.  The provisions of this
clause (ii) shall survive the termination of this Agreement and survive the
resignation or removal of the Escrow Agent.
 
(c)            Substitution of Escrow Agent.  The Escrow Agent may resign by
giving no less than 30 days’ prior written notice to the Company and the
Trustee.  Such resignation shall take effect upon the later to occur of (i)
delivery of all Escrowed Property maintained by the Escrow Agent hereunder and
copies of all books, records, plans and other documents in the Escrow Agent’s
possession relating to such funds or this Agreement to a successor escrow agent
approved by the Company (which approval shall not be unreasonably withheld or
delayed) and (ii) the Company, the Trustee and such successor escrow agent
entering into a written successor escrow agreement no less favorable to the
interests of the holders of the Securities and the Trustee than this
Agreement.  The Escrow Agent shall thereupon be discharged of all obligations
under this Agreement and shall have no further duties, obligations or
responsibilities in connection herewith.  If a successor escrow agent has not
been appointed or has not accepted such appointment within 30 days after notice
of resignation is given to the Company, the Escrow Agent may apply to a court of
competent jurisdiction, at the expense of the Company, for the appointment of a
successor escrow agent.
 
3.              Release of Escrowed Property; Special Mandatory Redemption.
 
(a)           If at any time on or prior to the Escrow End Date, the Escrow
Agent receives the Release Request from the Company (a copy of which shall be
provided by the Company to the Initial Purchasers), the Escrow Agent will, on
the appropriate Release Date, release all Escrowed Property (including any
investment earnings credited to the Escrow Account) (the “Release”) then held by
it as directed and in the manner set forth in the Release Request.
 
(b)           If (i) the Escrow Agent shall not have received the Release
Request described in clause (a) above on or prior to the Escrow End Date or (ii)
the Company shall have notified the Escrow Agent and the Trustee in writing that
the Company will not pursue the consummation of the Acquisition (as defined in
the Preliminary Offering Memorandum dated April 2, 2013, relating to the
offering of the Securities) (the date on which the earlier of (i) and (ii)
occurs, the “Escrow Termination Date”), then, in each case: (A) the Escrow Agent
shall, upon receipt of a written notice substantially in the form of Annex II
(the “Escrow Termination Notice”) (a copy of which will be provided to the
Initial Purchasers by the Company), without requirement of any other notice to
or action by the Company or any other Person (other than the funds transfer
security procedure required pursuant to Section 9(r) and Annex III hereto)
promptly release the Escrowed Property (including any investment earnings
credited to the Escrow Account) to the Trustee at least one Business Day prior
to the Escrow Redemption Date and (B) the Company shall pay to the Trustee at
least one Business Day prior to the Escrow Redemption Date, cash in an amount
which, when taken together with the released Escrowed Property, shall be
sufficient to redeem the Securities at the Special Mandatory Redemption
Amount.  The Trustee shall apply the Escrowed Property in accordance with
Article 12 of the Indenture and Section 6(b) of the Securities.  For the
avoidance of doubt, the Trustee will pay to the Company any Escrowed Property
remaining after redemption of the Securities for the Special Mandatory
Redemption Amount and payment of the Trustee’s fees and reasonable out-of-pocket
expenses that are payable but have not been paid by the Company in accordance
with Section 7.07 of the Indenture.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding paragraphs 3(a) and (b) above, if the Escrow Agent
receives a notice from the Trustee or the Company (with a copy to the Trustee),
or otherwise has actual knowledge, that an Event of Default has occurred and is
continuing, the Escrow Agent will not release any Escrowed Property to the
Company unless and until the Escrow Agent receives a notice from the Trustee
that such an Event of Default is not continuing.
 
(d)           If the Escrow Agent receives a notice from the Trustee that the
principal of and accrued interest on the Securities (the “Default Amount”) has
become immediately due and payable pursuant to Section 6.02 of the Indenture (an
“Acceleration Event”) and either (i) a court of competent jurisdiction by final
and nonappealable judgment determines that the acceleration of the Securities
was appropriate as a result of a bona fide Event of Default under the Indenture
or (ii) such acceleration is not rescinded on or prior to the Escrow Termination
Date (either such event, a “Remedies Trigger Event”), the Escrow Agent will
liquidate all Escrowed Property then held by it within three Business Days after
it receives notice of such court determination or on the Business Day after the
Escrow Termination Date, as the case may be, and will release to the Trustee for
payment to the holders of the Securities an amount of Escrowed Property
sufficient to pay the Default Amount as directed by the Trustee.  The Escrow
Agent will release all remaining Escrowed Property in excess of such Default
Amount to the Company.
 
If the Company delivers to the Escrow Agent an officer’s certificate stating
that a Special Mandatory Redemption is to occur, which officer’s certificate
shall include the Special Mandatory Redemption Amount and the Company’s
computation thereof, (A) this Section 3(d) and Section 3(c) shall be of no
further effect and all Escrowed Property then held by the Escrow Agent shall be
released in accordance with Section 3(b); (B) the Company shall deliver to the
Trustee (i) the Officer’s Certificate referred to in Section 13.04(1) of the
Indenture and (ii) the Opinion of Counsel referred to in Section 13.04(2) of the
Indenture, in each case to authorize the actions to be taken pursuant Section
3.01 of the Indenture with respect to the Special Mandatory Redemption; (C) the
Company shall issue a notice of redemption (to be transmitted by the Trustee) to
the record holder(s) of the Securities pursuant to Section 3.03 of the Indenture
no later than five (5) Business Days prior to the Escrow Redemption Date; and
(D) on the Escrow Redemption Date, and by no later than 11:00 a.m. (New York
City time) on the Escrow Redemption Date, assuming compliance by the Company
with the first sentence of Section 3.05 of the Indenture, the Trustee shall pay
the Special Mandatory Redemption Amount in immediately available funds to the
record holder(s) of the Securities as full satisfaction of the Company’s Special
Mandatory Redemption payment obligation.
 
 
-6-

--------------------------------------------------------------------------------

 
 
4.             Limitation of Escrow Agent’s Liability; Responsibilities of
Escrow Agent.
 
The Escrow Agent’s responsibility and liability under this Agreement shall be
limited as follows:  (i) the Escrow Agent does not represent, warrant or
guaranty to the Trustee or the holders of the Securities from time to time the
performance of the Company under the Indenture or the Securities; (ii) the
Escrow Agent shall have no responsibility to the Company or the Trustee or the
holders of the Securities from time to time as a consequence of performance or
non-performance by the Escrow Agent hereunder, except for any gross negligence
or willful misconduct of the Escrow Agent; (iii) the Escrow Agent shall not be
responsible for any aspect of the Company’s business or conduct; and (iv) the
Escrow Agent shall not be obligated to supervise, inspect or inform the Company
or any third party of any matter referred to above.  In no event shall the
Escrow Agent be liable for (i) relying upon any judicial or administrative order
or judgment, any opinion of counsel or any certification, instruction, notice or
other writing delivered to it by the Company or the Trustee in compliance with
the provisions of this Agreement, (ii) acting in accordance with or relying upon
any instruction, notice, demand, certificate or document believed by it in good
faith to be genuine and to have been signed or presented by the proper person,
(iii) any consequential, punitive, indirect or special damages, (iv) the acts or
omissions of its nominees, correspondents, designees, subagents or subcustodians
who are appointed by the Escrow Agent in a manner not involving gross negligence
or willful misconduct by the Escrow Agent or (v) an amount in excess of the
value of the Escrowed Property, valued as of the date of deposit.
 
The rights and powers granted to the Escrow Agent hereunder are being granted in
order to preserve and protect the security interest of the Trustee, for the
benefit of the holders of the Securities, in and to the Collateral granted
hereby and shall not be interpreted to, and shall not, impose any duties on the
Escrow Agent in connection therewith other than those imposed under applicable
law.  The Escrow Agent shall exercise the same degree of care in the custody and
preservation of the Escrowed Property in its possession as it exercises toward
its own similar property and shall not be held to any higher standard of care
under this Agreement, nor be deemed to owe any fiduciary duty to the Company or
any other party.
 
At any time, the Escrow Agent may request in writing an instruction in writing
from the Company (other than with respect to any disbursement pursuant to
Section 6(b)(iii)), and may at its own option include in such request the course
of action it proposes to take and the date on which it proposes to act,
regarding any matter arising in connection with its duties and obligations
hereunder; provided, however, that the Escrow Agent shall state in such request
that it believes in good faith that such proposed course of action is not
contrary to this Agreement.  The Escrow Agent shall not be liable to the Company
for acting without the Company’s consent in accordance with such a proposal on
or after the date specified therein if (i) the specified date is at least five
Business Days after the Escrow Agent sends the request for instructions and its
proposed course of action and (ii) prior to so acting, the Escrow Agent has not
received the written instructions requested from the Company.
 
At the reasonable expense of the Company, the Escrow Agent may act pursuant to
the advice of counsel chosen by it with respect to any matter relating to this
Agreement and shall not be liable for any action taken or omitted in accordance
with such advice, except for any such action taken or omitted in bad faith, with
gross negligence or with willful misconduct.
 
In the event of any ambiguity in the provisions of this Agreement with respect
to any funds, securities or property deposited hereunder, or instruction, notice
or certification delivered hereunder, the Escrow Agent shall be entitled to
refuse to comply with any and all claims, demands or instructions with respect
to such funds, securities or property until such ambiguity is resolved to the
Escrow Agent’s reasonable satisfaction.  The Escrow Agent shall not be or become
liable for its failure or refusal to comply with conflicting claims, demands or
instructions by the other parties hereto.  The Escrow Agent shall be entitled to
refuse to act until either any conflicting or adverse claims or demands shall
have been finally determined by a court of competent jurisdiction or settled by
agreement between the conflicting claimants as evidenced in a writing reasonably
satisfactory to the Escrow Agent, or the Escrow Agent shall have received
security or an indemnity satisfactory to the Escrow Agent sufficient to hold the
Escrow Agent harmless from and against any and all loss, liability or expense
that the Escrow Agent may incur by reason of its acting.  The Escrow Agent shall
be entitled to act on any court order without further question, inquiry or
consent.  The Escrow Agent shall have no liability to the Company or any other
person with respect to any suspension of performance or disbursement into court,
including any liability or claimed liability that may arise, or be alleged to
have arisen, out of or as a result of any delay in the disbursement of the
Escrow Property or any delay in or with respect to any other action required or
requested of the Escrow Agent, other than any such suspension, disbursement or
delay resulting from the gross negligence, or willful misconduct of the Escrow
Agent.  In the event of any conflicting or adverse demands by any of the other
parties hereto, the Escrow Agent may elect in its sole option to commence an
interpleader action or seek other judicial relief or orders as the Escrow Agent
may deem necessary.  The costs and reasonable out-of-pocket expenses (including
reasonable attorney’s fees and expenses of outside counsel) incurred in
connection with such proceedings (except for any such proceedings which arise
out of the Escrow Agent’s gross negligence or willful misconduct) shall be paid
by, and shall be deemed an obligation of, the Company.
 
 
-7-

--------------------------------------------------------------------------------

 
 
No provision of this Agreement shall require the Escrow Agent to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, other than such liabilities as may result from the
Escrow Agent’s gross negligence or willful misconduct.
 
The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God, terrorism or war, the failure or malfunction of
communication or computer systems (hardware or software) or the unavailability
of the Federal Reserve Bank wire or telex or other wire or communication
facility).
 
Notwithstanding any provision to the contrary, the Escrow Agent is obligated
only to perform the duties specifically set forth in this Agreement, which shall
be deemed purely ministerial in nature.  The Escrow Agent shall neither be
responsible for, nor chargeable with, knowledge of the terms and conditions of
any other agreement, instrument, or document other than this Agreement and the
Annexes hereto, whether or not an original or a copy of such agreement has been
provided to the Escrow Agent; and the Escrow Agent shall have no duty to know or
inquire as to the performance or nonperformance of any provision of any such
agreement, instrument, or document.  References in this Agreement to any other
agreement, instrument, or document are for the convenience of the Company and
the Trustee, and the Escrow Agent has no duties or obligations with respect
thereto.  This Agreement sets forth all matters pertinent to the escrow
contemplated hereunder, and no additional obligations of the Escrow Agent shall
be inferred or implied from the terms of this Agreement or any other agreement.
 
5.             Indemnity.  The Company and the Guarantors shall, jointly and
severally, indemnify, hold harmless and defend the Trustee and Escrow Agent and
their respective directors, officers, agents and employees (each, an
“Indemnified Person”) from and against any and all claims, losses, costs,
damages, actions, obligations, liabilities and expenses, including reasonable
and documented defense costs, reasonable and documented investigative fees and
costs, reasonable and documented legal fees and claims for damages, arising from
the Escrow Agent’s performance or non-performance, or in connection with the
Escrow Agent’s acceptance of its appointment as the Escrow Agent, under this
Agreement, except to the extent that such liability, expense or claim is
determined to have been caused by bad faith, gross negligence or willful
misconduct of the Escrow Agent or any such other Indemnified Person.  The
provisions of this Section 5 shall survive any termination, satisfaction or
discharge of this Agreement as well as the resignation or removal of the Escrow
Agent.
 
 
-8-

--------------------------------------------------------------------------------

 
 
6.              Grant of Security Interest; Instructions to Escrow Agent.
 
(a)           The Company hereby irrevocably grants a first priority security
interest in and lien on, and pledges, assigns, transfers and sets over to the
Trustee for the benefit of the holders of the Securities as collateral security
for the Secured Obligations (as defined below), all of its respective right,
title and interest in, to the extent applicable: (i) the Escrow Account, and all
other property now or hereafter placed or deposited in, or delivered to the
Escrow Agent for placement or deposit in, the Escrow Account in accordance with
the terms of this Agreement, including, without limitation, all funds held
therein and all Treasury Securities or Cash Equivalents held by (or otherwise
maintained in the name of) the Escrow Agent pursuant to Section 2; (ii) all
security entitlements (as such term is defined in Section 8-102(a) of the UCC)
from time to time credited to the Escrow Account; (iii) all claims and rights of
whatever nature that the Company may now have or hereafter acquire against any
third party in respect of any of the Collateral described in this Section 6
(including any claims or rights in respect of any security entitlements credited
to an account of the Escrow Agent maintained at The Depository Trust Company or
any other clearing corporation) or any other securities intermediary (as such
terms are defined in Section 8-102(a) of the UCC); (iv) all rights that the
Company has under this Agreement and all rights that it may now have or
hereafter acquire against the Escrow Agent in respect of its holding and
managing all or any part of the Collateral (it being understood that the Company
alone shall be entitled to enforce such rights as permitted by this Agreement);
and (v) all proceeds (as such term is defined in Section 9-102(a) of the UCC) of
any of the foregoing (collectively, the “Collateral”), in order to secure the
Company’s obligations and indebtedness under the Indenture and the Securities,
now or hereafter arising, of every kind and nature, owed by the Company under
the Indenture or the Securities to the holders of the Securities or to the
Trustee or any predecessor Trustee (collectively, the “Secured Obligations”);
and the Company hereby grants to the Escrow Agent a Security Interest in and
lien on the Escrowed Property as security for the due and punctual performance
of any and all of the Company’s obligations to the Escrow Agent.  The Escrow
Agent hereby acknowledges the Trustee’s security interest and lien as set forth
above.  The Company shall take all actions, and shall direct the Trustee in
writing, to take all actions necessary on its part to insure the continuance of
a perfected first priority security interest in the Collateral in favor of the
Trustee in order to secure all Secured Obligations.  The Company shall not grant
or cause or permit any other person to obtain a security interest, encumbrance,
lien or other claim, direct or indirect, in the Company’s right, title or
interest in the Escrow Account or any Collateral.
 
(b)           The Company and the Trustee hereby irrevocably instruct the Escrow
Agent to, and the Escrow Agent shall:
 
(i)     maintain the Escrow Account for the sole and exclusive benefit of the
Trustee on behalf of the holders of the Securities to the extent specifically
required herein; treat all property in the Escrow Account as financial assets
(as defined in Section 8-102(a) of the UCC); take all steps reasonably specified
in writing by the Company or the Trustee to cause the Trustee to enjoy a
continuous perfected first priority security interest under the UCC (provided,
however, that neither the Escrow Agent nor the Trustee shall be required to file
financing or continuation statements), any other applicable statutory or case
law or regulation of the State of New York and any applicable law or regulation
of the United States in the Collateral and except as otherwise required by law,
will not allow or consent to the imposition on the Collateral of any liens,
security interests, safekeeping or other charges, demands and claims of any
nature now or hereafter existing in favor of anyone other than the Trustee for
the benefit of the holders of the Securities;
 
(ii)    promptly notify the Trustee if a Representative Officer of the Escrow
Agent receives written notice that any Person other than the Trustee has or
purports to have a lien or security interest upon any portion of the Collateral;
and
 
 
-9-

--------------------------------------------------------------------------------

 
 
(iii)   in addition to disbursing amounts held in escrow pursuant to and in
accordance with Section 3, upon receipt of written notice from the Trustee to
the Escrow Agent and the Company of the acceleration of the maturity of the
Securities and direction from the Trustee to disburse the Escrowed Property to
the Trustee, as promptly as practicable, disburse all funds and other Collateral
held in the Escrow Account to or as directed by the Trustee and, to the extent
permissible by applicable law, transfer title to all Cash Equivalents held by
the Escrow Agent hereunder to or as directed by the Trustee.  In addition, upon
an Event of Default and for so long as such Event of Default continues, the
Trustee may, and the Escrow Agent shall on behalf of the Trustee when instructed
by the Trustee, exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party under the UCC or other applicable law.
 
The lien and security interest provided for in this Section 6 shall
automatically terminate and cease as to, and shall not extend or apply to, and
the Trustee and the Escrow Agent shall have no security interest in, any funds
disbursed by the Escrow Agent pursuant to Section 3 of this Agreement and
subject to Section 2 of this Agreement.  For the avoidance of doubt, the Company
shall not require the consent of the Escrow Agent or the Trustee to file UCC
termination statements upon disbursement of the Escrowed Property in accordance
with Section 3 hereof.  The Escrow Agent shall not have any right to receive
compensation from the Trustee and shall have no authority to obligate the
Trustee or to compromise or pledge its security interest
hereunder.  Accordingly, the Escrow Agent is hereby directed to cooperate with
the Trustee in the exercise of its rights in the Collateral provided for herein.
 
(c)           Any money collected by the Trustee pursuant to Section 6(b)(iii)
shall be applied as provided in Section 6.10 of the Indenture or as otherwise
agreed in writing by the parties hereto.  Any surplus of such cash or cash
proceeds held by the Trustee and remaining after indefeasible payment in full of
all the obligations under the Indenture shall be paid over to the Company
promptly or as a court of competent jurisdiction may direct.  The Escrow Agent
shall not have any liability for any shortfall, other than a shortfall resulting
from its gross negligence or willful misconduct.
 
(d)           The Company will execute and deliver or cause to be executed and
delivered, all assignments, instruments and other documents, deliver any
instruments to the Trustee and take any other actions that are necessary or
reasonably desirable to perfect, continue the perfection of, or protect the
first priority of the Trustee’s security interest in and to the Collateral, to
protect the Collateral against the rights, claims or interests of third persons
or to effect the purposes of this Agreement.  The Company also hereby authorizes
the Trustee to file any financing or continuation statements with respect to the
Collateral without its signature (to the extent permitted by applicable
law).  The Trustee hereby authorizes the Company to file any termination
statements with respect to the Collateral without its signature (to the extent
permitted by applicable law) following disbursement of the Escrowed Property
pursuant to Section 3 hereof. The Company shall pay all reasonable out-of-pocket
costs incurred in connection with any of the foregoing, it being understood that
the Trustee shall have no duty to determine whether to file or record any
document or instrument relating to Collateral.  Neither the Trustee nor the
Escrow Agent shall have any duty or obligation to file or record any document or
otherwise to see to the grant or perfection of any security interest granted
hereunder.  Notwithstanding the foregoing authorization, the Company agrees to
file or to cause to be filed all such financing statements in such jurisdictions
and filing offices and containing such description of Collateral as is
reasonably necessary in order to perfect the security interest granted herein.
 
(e)           The Company hereby appoints the Trustee as attorney-in-fact with
full power of substitution to do any act that the Company is obligated hereby to
do, and the Trustee may, but shall not be obligated to, exercise such rights as
the Company might exercise with respect to the Collateral and take any action in
the Company’s name to protect the Trustee’s security interest hereunder.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(f)           If at any time the Escrow Agent shall receive any “entitlement
order” (as such term is defined in Section 8-102(a)(8) of the UCC) or any other
instructions issued by the Trustee directing the disposition of funds in the
Escrow Account or otherwise related to the Escrow Account, the Escrow Agent
shall comply with such instructions without further consent by the Company or
any other person.
 
(g)           The Escrow Agent represents that it is a “securities intermediary”
and that the Escrow Account is a “securities account” (as each such term is
defined in the UCC).  The “Securities Intermediary’s Jurisdiction” (within the
meaning of Section 8-110(e) of the UCC) of the Escrow Agent shall be the State
of New York.
 
(h)           The Company hereby confirms that the arrangements established
under this Section 6 constitute “control” by the Trustee of the Escrow Account,
as each of those terms is defined in Article 9 of the UCC.  Other than the
Indenture and the other provisions of this Agreement, the Escrow Agent and the
Company have not entered and will not enter into any other agreement with
respect to control of the Escrow Account or purporting to limit or condition the
obligation of the Escrow Agent to comply with any orders or instructions of the
Trustee with respect to the Escrow Account as set forth in this Section 6.  In
the event of any conflict with respect to control over the Escrow Account
between this Agreement and the Indenture (or any portion hereof or thereof), on
the one hand, and any other agreement now existing or hereafter entered into, on
the other hand, the terms of this Agreement shall prevail.
 
(i)             The Escrow Agent hereby agrees that any security interest in,
lien on or encumbrance, claim or right of setoff against the Escrow Account or
any funds therein that it now has or subsequently obtains shall be subordinate
to the security interest of the Trustee in the Escrow Account and the funds
therein or credited thereto.  The Escrow Agent agrees not to exercise any
present or future right of recoupment or set-off against the Escrow Account or
to assert against the Escrow Account any present or future security interest,
banker’s lien or any other lien or claim (including claim for penalties) that
the Escrow Agent may at any time have against or in the Escrow Account or any
funds therein.
 
7.             Termination.  This Agreement and the security interest in the
Escrowed Property evidenced by this Agreement shall terminate automatically and
be of no further force or effect upon the distribution of all Escrowed Property
in accordance with Section 3 hereof; provided, however, that the obligations of
the Company under Section 2(b) and Section 5 (and any existing claims
thereunder) shall survive termination of this Agreement and the resignation of
the Escrow Agent.  At such time, upon the written request of the Company, the
Escrow Agent shall deliver to the Company all of the Escrowed Property hereunder
that has not been disbursed or applied by the Escrow Agent in accordance with
the terms of this Agreement and the Indenture.  Such delivery shall be without
warranty by or recourse to the Escrow Agent in its capacity as such, and shall
be at the sole expense of the Company.
 
8.             Security Interest Absolute.  All rights of the Trustee for the
benefit of the holders of the Securities and security interests hereunder, and
all obligations of the Company hereunder, shall be absolute and unconditional
irrespective of:
 
(a)           any lack of validity or enforceability of the Indenture or any
other agreement or instrument relating thereto;
 
 
-11-

--------------------------------------------------------------------------------

 
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Indenture;
 
(c)           any exchange, surrender, release or non-perfection of any Liens on
any other collateral for all or any of the Secured Obligations; or
 
(d)           to the extent permitted by applicable law, any other circumstance
that otherwise might constitute a defense available to, or a discharge of, the
Company in respect of the Secured Obligations or of this Agreement.
 
9.             Miscellaneous.
 
(a)           Waiver.  Any party hereto may specifically waive any breach of
this Agreement by any other party, but no such waiver shall be deemed to have
been given unless such waiver is in writing, signed by the waiving party and
specifically designating the breach waived, nor shall any such waiver constitute
a continuing waiver of similar or other breaches.
 
(b)           Invalidity.  If for any reason whatsoever any one or more of the
provisions of this Agreement shall be held or deemed to be inoperative,
unenforceable or invalid in a particular case or in all cases, such
circumstances shall not have the effect of rendering any of the other provisions
of this Agreement inoperative, unenforceable or invalid, and the inoperative,
unenforceable or invalid provision shall be construed as if it were written so
as to effectuate, to the maximum extent possible, the parties’ intent.
 
(c)           Assignment.  This Agreement is personal to the parties hereto, and
the rights and duties of the Company hereunder shall not be assignable except
with the prior written consent of the other parties.  Notwithstanding the
foregoing, this Agreement shall inure to and be binding upon the parties and
their successors and permitted assigns.
 
(d)           Benefit.  This Agreement shall be binding upon the parties hereto
and their successors and permitted assigns.  Nothing in this Agreement, express
or implied, shall give to any person, other than the parties hereto and their
successors hereunder, any benefit or any legal or equitable right, remedy or
claim under this Agreement.
 
(e)           Entire Agreement; Amendments.  As used herein, the term “this
Agreement” includes each of the Annexes hereto.  This Agreement and the
Indenture contain the entire agreement among the parties with respect to the
subject matter hereof and supersede any and all prior agreements, understandings
and commitments relating thereto, whether oral or written.  Any amendment or
waiver of any provision of this Agreement and any consent to any departure by
the Company from any provision of this Agreement shall be effective only if made
or duly given in compliance with all of the terms and provisions of the
Indenture, and neither the Escrow Agent nor the Trustee shall be deemed, by any
act, delay, indulgence, omission or otherwise, to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default or in
any breach of any of the terms and conditions hereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Escrow Agent, the Trustee or the Company of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Escrow Agent, the Trustee or the Company otherwise
would have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
rights or remedies provided by law.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(f)           Notices.  All notices and other communications required or
permitted to be given or made under this Agreement shall be in writing and shall
be deemed to have been duly given and received: (i) on the day of delivery;
(ii) three Business Days following the day sent, when sent by United States
certified mail, postage and certification fee prepaid, return receipt requested,
addressed as set forth below; (iii) when transmitted by facsimile to the
facsimile number set forth below with confirmation of receipt by the facsimile
operator; or (iv) one Business Day following the day timely delivered to a
next-day air courier addressed as set forth below:
 
To the Escrow Agent:
 
 
The Bank of New York Mellon Trust Company, N.A.

 
400 South Hope Street, Suite 400

 
Los Angeles, CA  90071

 
Attention:  Corporate Unit

 
Facsimile:  213-630-6298

 
To the Trustee:
 
 
The Bank of New York Mellon Trust Company, N.A.

 
400 South Hope Street, Suite 400

 
Los Angeles, CA  90071

 
Attention:  Corporate Unit

 
Facsimile:  213-630-6298

 
To the Company:
 
 
Hecla Mining Company

 
6500 N. Mineral Drive, Suite 200

 
Coeur d’Alene, Idaho 83815

 
Facsimile: (208) 209-1278

 
Attention: David Sienko

 
With a copy to:
 
 
K&L Gates LLP

 
70 West Madison Street, Suite 3100

 
Chicago, IL 60602

 
Attention: J. Craig Walker

 
Facsimile:  (312) 827-8047

 
And with a copy to:
 
 
Sheppard Mullin Richter & Hampton LLP

 
70 West Madison Street, Suite 4800

 
Chicago, IL 60602

 
Attention: Kenneth A. Peterson, Jr.

 
Facsimile:  (312) 499-4733

 
or at such other address as the specified entity most recently may have
designated in writing in accordance with this Section 9(f).  Notwithstanding the
foregoing, notices and other communications to the Trustee or the Escrow Agent
pursuant to clauses (ii) and (iv) of this Section 9(f) shall not be deemed duly
given and received until actually received by the Trustee or the Escrow Agent,
as applicable, at its address set forth above.
 
 
-13-

--------------------------------------------------------------------------------

 
 
The Trustee and Escrow Agent agree to accept and act upon instructions or
directions pursuant to this Agreement sent by unsecured e-mail, pdf, facsimile
transmission or other similar unsecured electronic methods, provided, however,
that the Trustee or Escrow Agent (as applicable) shall have received an
incumbency certificate listing persons designated to give such instructions or
directions and containing specimen signatures of such designated persons, which
such incumbency certificate shall be amended and replaced whenever a person is
to be added or deleted from the listing.  If the Company elects to give the
Trustee or Escrow Agent e-mail or facsimile instructions (or instructions by a
similar electronic method) and the Trustee or Escrow Agent (as applicable) in
its discretion elects to act upon such instructions, the Trustee’s or Escrow
Agent’s understanding of such instructions shall be deemed controlling. The
Trustee and Escrow Agent shall not be liable for any losses, costs or expenses
arising directly or indirectly from the Trustee’s or Escrow Agent’s reliance
upon and compliance with such instructions notwithstanding such instructions
conflict or are inconsistent with a subsequent written instruction. The Company
agrees to assume all risks arising out of the use of such electronic methods to
submit instructions and directions to the Trustee and Escrow Agent, including
without limitation the risk of the Trustee or Escrow Agent acting on
unauthorized instructions, and the risk or interception and misuse by third
parties.
 
(g)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The exchange of copies
of this Agreement and of signature pages by facsimile or PDF transmission shall
constitute effective execution and delivery of this Agreement as to the parties
hereto and may be used in lieu of the original Agreement for all
purposes.  Signatures of the parties hereto transmitted by facsimile or PDF
shall be deemed to be their original signatures for all purposes.
 
(h)           Captions.  Captions in this Agreement are for convenience only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.
 
(i)            Choice of Law; Submission to Jurisdiction; Waiver of Jury
Trial.  THE EXISTENCE, VALIDITY, CONSTRUCTION, OPERATION AND EFFECT OF ANY AND
ALL TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES TO THIS
AGREEMENT HEREBY AGREE THAT JURISDICTION OVER SUCH PARTIES AND OVER THE SUBJECT
MATTER OF ANY ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT MAY BE EXERCISED
BY A COMPETENT COURT OF THE CITY AND STATE OF NEW YORK, OR BY A COMPETENT UNITED
STATES COURT, SITTING IN NEW YORK CITY.  THE COMPANY, THE TRUSTEE AND THE ESCROW
AGENT HEREBY SUBMIT TO THE PERSONAL JURISDICTION OF SUCH COURTS.  EACH OF THE
PARTIES HERETO WAIVES THE RIGHT TO A TRIAL BY JURY.  THE COMPANY HEREBY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO SERVICE OF PROCESS BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO IT AT THE ADDRESS LAST
SPECIFIED FOR NOTICES HEREUNDER, AND SUCH SERVICE SHALL BE DEEMED COMPLETED TEN
(10) CALENDAR DAYS AFTER THE SAME IS SO MAILED.  FOR PURPOSES OF THE UNIFORM
COMMERCIAL CODE, NEW YORK SHALL BE THE ESCROW AGENT’S JURISDICTION.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(j)           Representations and Warranties of the Company.  The Company hereby
represents and warrants that this Agreement has been duly authorized, executed
and delivered on its behalf and constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms, (i) except as the
enforcement thereof may be limited by bankruptcy, reorganization, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
moratorium or other laws relating to or affecting creditors’ rights and remedies
generally, (ii) except as the enforcement thereof is subject to equitable
principles regardless of whether enforcement is considered in a proceeding at
law or in equity and (iii) except that the indemnification provisions hereof may
be unenforceable.  The execution, delivery and performance of this Agreement by
the Company does not violate any applicable law or regulation to which the
Company is subject and does not require the consent of any governmental or other
regulatory body to which the Company is subject, except for such consents and
approvals as have been obtained and are in full force and effect.  The Company
is, with respect to the Collateral delivered pursuant to this Agreement, the
beneficial owner of such Collateral, free and clear of any Lien or claims of any
Person (except for the security interest granted under this Agreement), and is
the only entitlement holder (as defined in Section 8-102(a)(7) of the UCC) of
the Escrow Account and the financial assets (as defined in Section 8-102(a) of
the UCC).
 
(k)           Representations and Warranties of Escrow Agent and Trustee.  The
Escrow Agent hereby represents and warrants that this Agreement has been duly
authorized, executed and delivered on its behalf and constitutes its legal,
valid and binding obligation enforceable in accordance with its terms.  The
Trustee hereby represents and warrants that the person executing this Agreement
is duly authorized to so execute this Agreement, and that this Agreement has
been duly executed and delivered on its behalf.
 
(l)            No Adverse Interpretation of Other Agreements.  This Agreement
may not be used to interpret another pledge, security or debt agreement of the
Company or any subsidiary thereof (other than the Indenture).  No such pledge,
security or debt agreement may be used to interpret this Agreement.
 
(m)           Interpretation of Agreement.  All terms not defined herein or in
the Indenture shall have the respective meanings set forth in the UCC, except
where the context otherwise requires.  To the extent that a term or provision of
this Agreement relating to the Trustee or the Company conflicts with the
Indenture, the Indenture shall control with respect to the subject matter of
such term or provision.  Acceptance of or acquiescence in a course of
performance rendered under this Agreement shall not be relevant to determine the
meaning of this Agreement even though the accepting or acquiescing party had
knowledge of the nature of the performance and opportunity for objection.
 
(n)           Survival of Provisions.  All representations, warranties and
covenants of the Company contained herein shall survive the execution and
delivery of this Agreement, and shall terminate only upon the termination of
this Agreement.
 
(o)           USA PATRIOT Act.  To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account. For a non-individual person such as a business
entity, a charity, a trust or other legal entity, the Escrow Agent will ask for
documentation to verify its formation and existence as a legal entity. The
Escrow Agent may also ask to see financial statements, licenses, identification
and authorization documents from individuals claiming authority to represent the
entity or other relevant documentation and the Company agrees to comply in all
material respects with such requests.
 
(p)           Security Advice.  The Company acknowledges that regulations of the
Comptroller of the Currency grant the Company the right to receive brokerage
confirmations of the security transactions as they occur.  The Company
specifically waives such notification to the extent permitted by law and will
receive periodic cash transaction statements that will detail all investment
transactions.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(q)           Benefits of the Indenture. Each of the Trustee and the Escrow
Agent shall have the benefit of the rights, immunities and protections given to
the Trustee in the Indenture as if set forth herein.
 
(r)            Funds Transfer Security Procedure.  In connection with the
Release Request delivered pursuant to Section 3(a) hereof or the Escrow
Termination Notice delivered pursuant to Section 3(b), the Escrow Agent shall
confirm the funds transfer instruction received in the name of the Company by
means of the security procedure selected by the Company and communicated to the
Escrow Agent through a signed certificate substantially in the form of Annex III
attached hereto, which upon receipt by the Escrow Agent shall become a part of
this Agreement.  Once delivered to the Escrow Agent, such signed certificate may
be revised or rescinded only by a writing signed by an authorized representative
of the Company.  Such revisions or rescissions shall be effective only after
actual receipt by the Escrow Agent and following such period of time as may be
necessary to afford the Escrow Agent a reasonable opportunity to act on it.
 
The parties understand that the Escrow Agent’s inability to receive or confirm
funds transfer instructions pursuant to the security procedure selected by the
Company may result in a delay in accomplishing such funds transfer and agree
that the Escrow Agent shall not be liable for any loss caused by any such delay.
 
[Remainder of Page Intentionally Left Blank]
 
 
-16-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day first above written.
 

 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
   
as Escrow Agent
                       
By:
        Name:       Title:           

 
 
 

--------------------------------------------------------------------------------

 
 

 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
   
not in its individual capacity but solely as Trustee
                       
By:
        Name:        Title:           

 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
HECLA MINING COMPANY
             
By:
     
Name:
   
Title:

 
 

 
HECLA LIMITED
             
By:
     
Name:
   
Title:


 

 
HECLA ADMIRALTY COMPANY
             
By:
     
Name:
   
Title:

 
 

 
HECLA SILVER VALLEY, INC.
             
By:
     
Name:
   
Title:

 
 

 
HECLA MC SUBSIDIARY, LLC
             
By:
     
Name:
   
Title:

 
 

 
RHL HOLDINGS, INC.
             
By:
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 
 

 
RIO GRANDE SILVER, INC.
             
By:
     
Name:
   
Title:


 

 
SILVER HUNTER MINING COMPANY
             
By:
     
Name:
   
Title:

 



 
HECLA ALASKA LLC
             
By:
     
Name:
   
Title:

 



 
HECLA GREENS CREEK MINING COMPANY
             
By:
     
Name:
   
Title:


 

 
HECLA JUNEAU MINING COMPANY
             
By:
     
Name:
   
Title:

 
 

 
BURKE TRADING INC.
             
By:
     
Name:
   
Title:
